Case 2:20-cv-01156-GMN-NJK Document 37
                                    34 Filed 03/26/21 Page 1 of 3
                                                                4
Case 2:20-cv-01156-GMN-NJK Document 37
                                    34 Filed 03/26/21 Page 2 of 3
                                                                4
 Case 2:20-cv-01156-GMN-NJK Document 37
                                     34 Filed 03/26/21 Page 3 of 3
                                                                 4




         March 26, 2021




IT IS SO ORDERED.
.
.
__________________________
Nancy J. Koppe
United States Magistrate Judge
